Exhibit 99.1 FOR RELEASE: IMMEDIATELY Frank Leto, President, CEO FOR MORE INFORMATION CONTACT: 610-581-4730 Mike Harrington, CFO 610-526-2466 CORRECTING and REPLACING - Bryn Mawr Bank Corp oration Reports Record Quarterly Net Income of $9.4 Million and Record Annual Net Income of $36.0 Million, Driven by 2016 Annual Loan Growth of 11.7%, Wealth Assets Reach $11.3 Billion BRYN MAWR, Pa., January 20, 2017 - This updated press release announcing results of operations for the quarter ended December 31, 2016 corrects an inadvertent error related to the Corporation’s delinquent loans and leases. The asterisked items in the Summary Financial Information (unaudited) Table reflect the corrected data. The press release issued January 19, 2017 should be disregarded and is replaced in its entirety by this release. Br yn Mawr Bank Corporation (NASDAQ: BMTC) (the “Corporation”), parent of The Bryn Mawr Trust Company (the “Bank”), today reported net income of $9.4 million and diluted earnings per share of $0.55 for the three months ended December 31, 2016, as compared to net income of $9.4 million, or $0.55 diluted earnings per share, for the three months ended September 30, 2016 and a net loss of $6.4 million, or $(0.37) diluted earnings per share, for the three months ended December 31, 2015. On a non-GAAP basis, core net income, which excludes certain non-core income and expense items, as detailed in the appendix to this earnings release, was also $9.4 million, or $0.55 diluted earnings per share, for the three months ended December 31, 2016 as compared to $9.4 million, or $0.55 diluted earnings per share, for the three months ended September 30, 2016 and $7.5 million, or $0.44 diluted earnings per share, for the three months ended December 31, 2015. Management believes the core net income measure is important in evaluating the Corporation’s performance on a more comparable basis between periods. A reconciliation of this and other non-GAAP to GAAP performance measures is included in the appendix to this earnings release. “We were pleased to conclude 2016 on a positive note, with fourth quarter and annual net income, both GAAP and core, reaching all-time highs,” commented Frank Leto, President and Chief Executive Officer, continuing, “The outstanding loan growth we saw during the year, coupled with the momentum in our wealth management business positions us well going into 2017.” Mr. Leto added, “Although the future operating environment may be more difficult to predict, at this juncture, we are confident that our unique blend of expertise and customer service, coupled with an expanding digital capability and enhanced product offerings, will ensure we remain poised to take advantage of future opportunities.” On January 19, 2017, the Board of Directors of the Corporation declared a quarterly dividend of $0.21 per share, payable March 1, 2017 to shareholders of record as of February 2, 2017. SIGNIFICANT ITEMS OF NOTE Results of Operations – Fourth Quarter 2016 Compared to Third Quarter 2016 ● Net income for the three months ended December 31, 2016 was $9.4 million, as compared to $9.4 million for the three months ended September 30, 2016. The recovery of mortgage servicing rights (“MSR”s), the increase in net interest income, and the increase in fees for wealth management services were offset by a decrease in gain on sale of residential mortgage loans and an increase in other operating expense. ● Net interest income for the three months ended December 31, 2016 was $27.0 million, an increase of $273 thousand from $26.7 million for the three months ended September 30, 2016. Average interest-earning assets increased by $75.8 million, but decreased in yield by 4 basis points, while average interest-bearing liabilities increased by $58.8 million, accompanied by a 1 basis point increase in rate paid. ● The tax-equivalent net interest margin of 3.65% for the fourth quarter of 2016 decreased 6 basis points from 3.71% for the third quarter of 2016. The decrease was primarily the result of a 2 basis point decrease in tax-equivalent yield earned on average loans, which totaled $2.5 billion for the three months ended December 31, 2016, coupled with a 3 basis point increase in tax-equivalent rate paid on average interest-bearing deposits, which totaled $1.8 billion for the three months ended December 31, 2016. ● Non-interest income for the three months ended December 31, 2016 decreased $773 thousand from the third quarter of 2016. The decrease was largely the result of a $507 thousand decrease in gain on sale of residential mortgage loans and a $305 thousand decrease in other operating income. Partially offsetting these decreases was a $227 thousand increase in fees for wealth management services. ● Non-interest expense for the three months ended December 31, 2016 decreased $519 thousand, to $25.0 million, as compared to $25.5 million for the third quarter of 2016. Largely contributing to the decrease was a $580 thousand recovery of MSRs during the fourth quarter and an $879 thousand decrease in Pennsylvania bank shares tax. The recovery of MSRs was a result of rising interest rates which reversed the impairment recorded in the second quarter of 2016. The reduction in Pennsylvania bank shares tax resulted from $855 thousand in tax credits received in return for $950 thousand of contributions to local schools under the Pennsylvania Educational Improvement Tax Credit (EITC) program. These contributions are reflected in the $857 thousand increase in other operating expense. ● For the three months ended December 31, 2016, net loan and lease charge-offs totaled $1.3 million, as compared to $704 thousand for the third quarter of 2016. The provision for loan and lease losses (the “Provision”) for the three months ended December 31, 2016 was $1.1 million, a decrease of $353 thousand from the third quarter of 2016. ● Income tax expense for the fourth quarter of 2016 increased by $338 thousand as compared to the third quarter of 2016. The increase in the effective tax rate from the third quarter of 2016 to the fourth quarter of 2016 from 31.7% to 33.2%, respectively, was the result of the early adoption of ASC 2016-09 in the third quarter of 2016. ASC 2016-09 allows for the excess tax benefit from stock-based compensation to be recorded as a discrete item on the income statement. During the third quarter of 2016, discrete tax items totaled $385 thousand as compared to $120 thousand in the fourth quarter of 2016. Results of Operations – Fourth Quarter 2016 Compared to Fourth Quarter 2015 ● Net income for the three months ended December 31, 2016 was $9.4 million, or $0.55 diluted earnings per share, as compared to a loss of $6.4 million, or diluted earnings per share of $(0.37) for the same period in 2015. The primary driver of the loss in the fourth quarter of 2015 was the loss on settlement of the corporate pension plan, which resulted in a $17.4 million pre-tax charge. On a core basis (a non-GAAP measure detailed in the appendix to this earnings release), core net income for the fourth quarter of 2016 of $9.4 million was a $1.9 million increase from core net income of $7.5 million for the fourth quarter of 2015. The increase in core net income was driven by a $1.6 million increase in net interest income, a $718 thousand decrease in the Provision and a $332 thousand increase in fees for wealth management services. In addition, decreases of $260 thousand, $265 thousand and $158 thousand in furniture, fixtures and equipment, advertising and Pennsylvania bank shares tax, respectively, contributed to the increase in net income. ● Net interest income for the three months ended December 31, 2016 was $27.0 million, an increase of $1.6 million, or 6.1%, from $25.4 million for the same period in 2015. The increase in net interest income was primarily related to the growth in average loan balances between the periods. Average loans and leases for the three months ended December 31, 2016 increased by $270.2 million from the same period in 2015. The increase in average loan balances was offset by a 14 basis point decrease in tax-equivalent yield earned on loans and leases. The net effect of the yield decrease and volume increase on average loans and leases was a $2.2 million increase in tax-equivalent interest income on loans. Partially offsetting the increase in average loans was a $197.7 million increase in average interest-bearing deposits accompanied by a 13 basis point increase in rate paid on deposits. ● The tax-equivalent net interest margin of 3.65% for the three months ended December 31, 2016 was a 12 basis point decrease from 3.77% for the same period in 2015. The primary reason for the decline in the margin was the 14 basis point decrease in tax-equivalent yield earned on loans and the 13 basis point increase in rate paid on deposits. ● Non-interest income for the three months ended December 31, 2016 decreased $549 thousand as compared to the same period in 2015. Contributing to this decrease was a $273 thousand decrease in gain on sale of residential mortgage loans, as interest rate increases during the fourth quarter of 2016 have slowed originations. In addition, a $233 thousand decrease in other operating income, largely related to the income recognized from the pay-off, in full, of purchased credit-impaired loans, which decreased from $319 thousand in the fourth quarter of 2015 to $159 thousand in the fourth quarter of 2016, contributed to the decrease in non-interest income. ● Non-interest expense for the three months ended December 31, 2016 decreased $22.0 million, primarily related to the $17.4 million loss on settlement of the corporate pension plan, which occurred in the fourth quarter of 2015. Excluding the non-core expense items detailed in the Appendix to this press release, decreases of $260 thousand, $265 thousand and $158 thousand in furniture, fixtures and equipment, advertising and Pennsylvania bank shares tax, respectively, contributed to the decrease in non-interest expense. ● The Provision for the three months ended December 31, 2016 of $1.1 million was a $718 thousand decrease from the same period in 2015. The level of net charge-offs in the fourth quarter of 2016 was $538 thousand lower than that in the fourth quarter of 2015. On an annual basis, net charge-offs for 2016 decreased by 13.7% from $3.1 million in 2015 to 2.7 million in 2016. The credit quality of the loan portfolio remains strong. Financial Condition – December 31, 2016 Compared to December 31, 2015 ● Total portfolio loans and leases of $2.54 billion as of December 31, 2016 increased by $266.4 million, or 11.7%, from December31, 2015. Loan growth was concentrated in the commercial mortgage, commercial and industrial, and construction categories, which increased $146.6 million, $55.3 million and $51.5 million, respectively, since December 31, 2015. ● The allowance for loan and lease losses (the “Allowance”) as of December 31, 2016 was $17.5 million, or 0.69% of portfolio loans as compared to $15.9 million, or 0.70% of portfolio loans and leases, as of December31, 2015. In addition to the ratio of Allowance to portfolio loans, management also calculates two non-GAAP measures: the Allowance as a percentage of originated loans and leases, which was 0.78% as of December 31, 2016, as compared to 0.84% as of December 31, 2015, and the Allowance plus the remaining loan mark as a percentage of gross loans, which was 1.17% as of December 31, 2016, as compared to 1.44% as of December 31, 2015. A reconciliation of these and other non-GAAP to GAAP performance measures is included in the appendix to this earnings release. ● Available for sale investment securities as of December 31, 2016 were $567.0 million, an increase of $218.0 million from December 31, 2015. The primary contributor to the increase in the portfolio was the purchase, during December 2016, of $200 million of short-term U.S. Treasury bills. ● Total assets as of December 31, 2016 were $3.42 billion, an increase of $390.6 million from December31, 2015. The purchase of $200 million of short-term U.S. Treasury bills and the $266.4 million increase in the loan portfolio were the primary causes for the increase. ● Wealth assets under management, administration, supervision and brokerage totaled $11.33 billion as of December 31, 2016, an increase of $2.96 billion, or 35.4%, from December 31, 2015. The significant growth in the wealth asset portfolio is largely comprised of accounts for which the Corporation provides trust and custodial services, which pay fees at lower rates per dollar of assets, or are billed on a flat-fee basis. As a result, fees for wealth management services are not increasing at the same rate at which the assets grow. However, as demonstrated by the increase in wealth management fees for the fourth quarter of 2016 as compared to both the fourth quarter of 2015 and the third quarter of 2016, the increased volume of assets is currently compensating for the lower yields. ● Deposits of $2.58 billion as of December 31, 2016 increased $327.0 million from December31, 2015. Noninterest-bearing deposits increased by $109.5 million, retail time deposits and savings deposits increased by $93.7 million and $44.9 million, respectively, NOW accounts increased by $40.6 million and wholesale time deposits increased by $19.9 million. ● Borrowings of $393.9 million as of December 31, 2016 was a $44.9 million increase from December 31, 2015. The increase was comprised of a $110.0 million increase in short-term Federal Home Loan Bank (“FHLB”) borrowings, drawn at year end to finance the purchase of $200 million of short-term U.S. Treasury bills, partially offset by a $65.1 million decrease in long-term FHLB advances which matured during 2016. ● The capital ratios for the Bank and the Corporation, as of December 31, 2016, as shown in the attached tables, indicate levels well above the regulatory minimum to be considered “well capitalized.” At the Corporation level, all capital ratios have decreased from their December 31, 2015 levels, primarily due to the increase in total assets and the increase in other comprehensive loss associated with available for sale investment securities. On a linked-quarter basis, most capital levels at the Corporation have increased from their September 30, 2016 levels, primarily due to increases in retained earnings offset by dividends paid and increases in other comprehensive loss associated with available for sale investment securities. At the Bank level, all capital levels have increased from their December 31, 2015 levels, largely as a result of increases in retained earnings and a $15 million capital infusion from the Corporation, offset by a $16 million dividend paid to the Corporation and increases in other comprehensive losses associated with the available for sale investment portfolio. On a linked-quarter basis, all capital levels at the Bank have decreased from their September 30, 2016 level, primarily due to the $16 million dividend paid to the Corporation and the growth in assets between the dates. FORWARD LOOKING STATEMENTS AND SAFE HARBOR This press release contains statements which, to the extent that they are not recitations of historical fact may constitute forward-looking statements for purposes of the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended. Such forward-looking statements may include financial and other projections as well as statements regarding the Corporation’s future plans, objectives, performance, revenues, growth, profits, operating expenses or the Corporation’s underlying assumptions. The words “may,” “would,” “should,” “could,” “will,” “likely,” “possibly,” “expect,” “anticipate,” “intend,” “indicate,” “estimate,” “target,” “potentially,” “promising,” “probably,” “outlook,” “predict,” “contemplate,” “continue,” “plan,” “forecast,” “project,” “are optimistic,” “are looking,” “are looking forward” and “believe” or other similar words and phrases may identify forward-looking statements. Persons reading this press release are cautioned that such statements are only predictions, and that the Corporation’s actual future results or performance may be materially different. Such forward-looking statements involve known and unknown risks and uncertainties. A number of factors, many of which are beyond the Corporation's control, could cause our actual results, events or developments, or industry results, to be materially different from any future results, events or developments expressed, implied or anticipated by such forward-looking statements, and so our business and financial condition and results of operations could be materially and adversely affected. Such factors include, among others, that the integration of acquired businesses with the Corporation’s may take longer than anticipated or be more costly to complete and that the anticipated benefits, including any anticipated cost savings or strategic gains may be significantly harder to achieve or take longer than anticipated or may not be achieved, our need for capital, our ability to control operating costs and expenses, and to manage loan and lease delinquency rates; the credit risks of lending activities and overall quality of the composition of our loan, lease and securities portfolio; the impact of economic conditions, consumer and business spending habits, and real estate market conditions on our business and in our market area; changes in the levels of general interest rates, deposit interest rates, or net interest margin and funding sources; changes in banking regulations and policies and the possibility that any banking agency approvals we might require for certain activities will not be obtained in a timely manner or at all or will be conditioned in a manner that would impair our ability to implement our business plans; changes in accounting policies and practices; the inability of key third-party providers to perform their obligations to us; our ability to attract and retain key personnel; competition in our marketplace; war or terrorist activities; material differences in the actual financial results, cost savings and revenue enhancements associated with our acquisitions; and other factors as described in our securities filings. All forward-looking statements and information set forth herein are based on management’s current beliefs and assumptions as of the date hereof and speak only as of the date they are made. The Corporation does not undertake to update forward-looking statements. For a complete discussion of the assumptions, risks and uncertainties related to our business, you are encouraged to review our filings with the Securities and Exchange Commission, including our most recent Annual Report on Form 10-K, as updated by our quarterly or other reports subsequently filed with the SEC. # Bryn Mawr Bank Corporation Summary Financial Information (unaudited) (dollars in thousands, except per share data) As of or For the Three Months Ended For the Twelve Months Ended December 31, 2016 September 30, 2016 June 30, 2016 March 31, 2016 December 31, 2015 December 31, 2016 December 31, 2015 Consolidated Balance Sheet (selected items) Interest-bearing deposits with banks $ 34,206 $ 30,118 $ 20,481 $ 33,954 $ 124,615 Investment securities (AFS, HTM and Trading) 573,763 373,508 371,906 369,461 352,916 Loans held for sale 9,621 11,506 11,882 7,807 8,987 Portfolio loans and leases 2,535,425 2,493,357 2,423,821 2,378,841 2,268,988 Allowance for loan and lease losses ("ALLL") Goodwill and other intangible assets 125,170 126,000 126,888 127,777 128,668 Total assets 3,174,080 3,090,090 3,058,247 3,030,997 Deposits - interest-bearing 1,843,495 1,759,862 1,720,477 1,700,550 1,626,041 Deposits - non-interest-bearing 736,180 718,015 689,214 643,492 626,684 Short-term borrowings 204,151 50,065 19,119 37,010 94,167 Long-term FHLB advances and other borrowings 189,742 204,772 224,802 249,832 254,863 Subordinated notes 29,532 29,518 29,505 29,491 29,479 Total liabilities 2,795,621 2,717,623 2,693,070 2,665,286 Shareholders' equity 381,127 378,459 372,467 365,177 365,711 Average Balance Sheet (selected items) Interest-bearing deposits with banks $ 55,298 $ 33,532 $ 44,950 $ 39,050 $ 90,832 $ 43,214 $ 161,032 Investment securities (AFS, HTM and Trading) 386,658 373,616 371,153 360,957 354,239 373,134 358,822 Loans held for sale 11,591 12,887 7,844 5,481 7,531 9,466 7,086 Portfolio loans and leases 2,506,376 2,464,085 2,404,799 2,303,103 2,240,189 2,419,950 2,153,542 Total interest-earning assets 2,959,923 2,884,120 2,828,746 2,708,591 2,692,791 2,845,764 2,680,482 Goodwill and intangible assets 125,614 126,505 127,402 128,296 129,292 126,950 128,181 Total assets 3,142,019 3,089,953 2,973,148 2,959,011 3,105,650 2,942,513 Deposits - interest-bearing 1,809,276 1,729,689 1,717,252 1,633,651 1,611,574 1,722,724 1,636,301 Short-term borrowings 40,629 40,966 32,328 34,158 26,092 37,041 36,010 Long-term FHLB advances and other borrowings 198,454 218,920 236,248 250,015 254,880 225,815 254,828 Subordinated notes 29,523 29,509 29,496 29,482 29,471 29,503 12,013 Total interest-bearing liabilities 2,077,882 2,019,084 2,015,324 1,947,306 1,922,017 2,015,083 1,939,152 Total liabilities 2,769,065 2,723,838 2,612,276 2,593,651 2,736,121 2,569,425 Shareholders' equity 378,043 372,954 366,115 360,872 365,360 369,529 373,088 Bryn Mawr Bank Corporation Summary Financial Information (unaudited) (dollars in thousands, except per share data) As of or For the Three Months Ended For the Twelve Months Ended December 31, 2016 September 30, 2016 June 30, 2016 March 31, 2016 December 31, 2015 December 31, 2016 December 31, 2015 Income Statement Net interest income $ 26,990 $ 26,717 $ 26,627 $ 25,902 $ 25,429 $ 106,236 $ 100,127 Provision for loan and lease losses 1,059 1,412 445 1,410 1,777 4,326 4,396 Noninterest income 13,119 13,892 13,820 13,208 13,668 54,039 55,960 Noninterest expense 24,958 25,477 26,259 25,051 46,951 101,745 125,765 Income tax expense (benefit) 4,684 4,346 4,810 4,328 ) 18,168 9,172 Net income (loss) 9,408 9,374 8,933 8,321 ) 36,036 16,754 Basic earnings per share 0.56 0.56 0.53 0.49 ) 2.14 0.96 Diluted earnings per share 0.55 0.55 0.52 0.49 ) 2.12 0.94 Net income (core) (1) 9,402 9,392 8,961 8,331 7,506 36,086 33,636 Basic earnings per share (core) (1) 0.56 0.56 0.53 0.49 0.44 2.14 1.92 Diluted earnings per share (core) (1) 0.55 0.55 0.53 0.49 0.44 2.12 1.89 Cash dividends paid per share 0.21 0.21 0.20 0.20 0.20 0.82 0.78 Profitability Indicators Return on average assets % -0.86 % % % Return on average equity % -7.00 % % % Return on tangible equity(1) % -9.36 % % % Tax-equivalent net interest margin % Efficiency ratio(1) % Mortgage Banking Information Mortgage loans originated $ 78,749 $ 84,885 $ 64,893 $ 51,532 $ 55,867 $ 228,527 $ 231,049 Residential mortgage loans sold - servicing retained 44,763 40,462 26,944 25,965 24,063 112,169 107,351 Residential mortgage loans sold - servicing released 4,632 10,522 5,278 2,397 7,150 20,432 29,630 Total residential mortgage loans sold $ 49,395 $ 50,984 $ 32,222 $ 28,362 $ 31,213 $ 132,601 $ 136,981 Residential mortgage loans serviced for others $ 631,889 $ 618,134 $ 610,418 $ 605,366 $ 601,939 Share Data Closing share price $ 42.15 $ 31.99 $ 29.20 $ 25.73 $ 28.72 Book value per common share $ 22.32 $ 22.08 $ 21.76 $ 21.48 $ 21.40 Tangible book value per common share $ 15.11 $ 14.94 $ 14.60 $ 14.13 $ 13.89 Price / book value % Price / tangible book value % Weighted average diluted shares outstanding 17,164,675 17,072,358 17,027,419 16,883,364 17,129,234 17,037,114 17,756,571 Shares outstanding, end of period 16,939,715 16,893,878 16,824,564 16,801,801 17,071,523 Wealth Management Information: Wealth assets under mgmt, administration, supervision and brokerage (2) $ 11,328,457 $ 9,969,745 $ 9,632,521 $ 9,281,743 $ 8,364,805 Fees for wealth management services $ 9,327 $ 9,100 $ 9,431 $ 8,832 $ 8,995 Bryn Mawr Bank Corporation Summary Financial Information (unaudited) (dollars in thousands, except per share data) As of or For the Three Months Ended For the Twelve Months Ended December 31, 2016 September 30, 2016 June 30, 2016 March 31, 2016 December 31, 2015 December 31, 2016 December 31, 2015 Capital Ratios Bryn Mawr Trust Company Tier I capital to risk weighted assets ("RWA") % Total (Tier II) capital to RWA % Tier I leverage ratio % Tangible equity ratio (1) % Common equity Tier I capital to RWA % Bryn Mawr Bank Corporation Tier I capital to RWA % Total (Tier II) capital to RWA % Tier I leverage ratio % Tangible equity ratio (1) % Common equity Tier I capital to RWA % Asset Quality Indicators Net loan and lease charge-offs ("NCO"s) $ 1,317 $ 704 $ 254 $ 422 $ 1,855 $ 2,697 $ 3,125 Nonperforming loans and leases ("NPL"s) $ 8,363 $ 9,883 $ 9,617 $ 9,636 $ 10,244 Other real estate owned ("OREO") 1,017 867 784 756 2,638 Total nonperforming assets ("NPA"s) $ 9,380 $ 10,750 $ 10,401 $ 10,392 $ 12,882 Nonperforming loans and leases 30 or more days past due $ * $ * $ 5,599 $ 6,193 $ 5,678 Performing loans and leases 30 to 89 days past due * * 3,564 6,296 5,601 Performing loans and leases 90 or more days past due - Total delinquent loans and leases $ * $ * $ 9,163 $ 12,489 $ 11,279 Delinquent loans and leases to total loans and leases %* %* % % % Delinquent performing loans and leases to total loans and leases %* % NCOs / average loans and leases (annualized) % NPLs / total portfolio loans and leases % NPAs / total loans and leases and OREO % ALLL / NPLs % ALLL / portfolio loans % ALLL on originated loans and leases / Originated loans and leases (1) % (Total Allowance + Loan mark) / Total Gross portfolio loans and leases (1) % Troubled debt restructurings ("TDR"s) included in NPLs $ 2,375 $ 1,680 $ 1,779 $ 1,756 $ 1,935 TDRs in compliance with modified terms 6,395 6,305 4,984 4,893 4,880 Total TDRs $ 8,770 $ 7,985 $ 6,763 $ 6,649 $ 6,815 Non-GAAP measure - see Appendix for Non-GAAP to GAAP reconciliation. Brokerage assets represent assets held at a registered broker dealer under a clearing agreement. * Correction of amount originally filed on press release dated January 19, 2017 Bryn Mawr Bank Corporation Detailed Balance Sheets (unaudited) (dollars in thousands) December 31, 2016 September 30, 2016 June 30, 2016 March 31, 2016 December 31, 2015 Assets Cash and due from banks $ 16,559 $ 18,905 $ 13,710 $ 15,594 $ 18,452 Interest-bearing deposits with banks 34,206 30,118 20,481 33,954 124,615 Cash and cash equivalents 50,765 49,023 34,191 49,548 143,067 Investment securities, available for sale 566,996 366,910 365,470 365,819 348,966 Investment securities, held to maturity 2,879 2,896 2,915 - - Investment securities, trading 3,888 3,702 3,521 3,642 3,950 Loans held for sale 9,621 11,506 11,882 7,807 8,987 Portfolio loans and leases, originated 2,240,988 2,176,549 2,090,070 2,015,683 1,883,869 Portfolio loans and leases, acquired 294,437 316,808 333,751 363,158 385,119 Total portfolio loans and leases 2,535,425 2,493,357 2,423,821 2,378,841 2,268,988 Less: Allowance for losses on originated loan and leases ) Less: Allowance for losses on acquired loan and leases ) - Total allowance for loan and lease losses ) Net portfolio loans and leases 2,517,939 2,475,613 2,406,785 2,361,996 2,253,131 Premises and equipment 41,778 42,559 43,607 44,712 45,339 Accrued interest receivable 8,533 8,066 8,144 8,205 7,869 Mortgage servicing rights 5,582 4,793 4,646 5,182 5,142 Bank owned life insurance 39,279 39,055 38,836 38,616 38,371 Federal Home Loan Bank ("FHLB") stock 13,185 13,185 10,618 12,142 12,942 Goodwill 104,765 104,765 104,765 104,765 104,765 Intangible assets 20,405 21,235 22,123 23,012 23,903 Other investments 12,747 9,121 8,722 8,487 9,460 Other assets 21,651 23,865 24,314 25,105 Total assets $ $ 3,174,080 $ 3,090,090 $ 3,058,247 $ 3,030,997 Liabilities Deposits Noninterest-bearing $ 736,180 $ 718,015 $ 689,214 $ 643,492 $ 626,684 Interest-bearing 1,843,495 1,759,862 1,720,477 1,700,550 1,626,041 Total deposits 2,579,675 2,477,877 2,409,691 2,344,042 2,252,725 Short-term borrowings 204,151 50,065 19,119 37,010 94,167 Long-term FHLB advances and other borrowings 189,742 204,772 224,802 249,832 254,863 Subordinated notes 29,532 29,518 29,505 29,491 29,479 Accrued interest payable 2,734 1,854 1,846 1,294 1,851 Other liabilities 31,535 32,660 31,401 32,201 Total liabilities 2,795,621 2,717,623 2,693,070 2,665,286 Shareholders' equity Common stock 21,111 21,064 20,972 20,949 20,931 Paid-in capital in excess of par value 232,806 231,398 230,298 229,432 228,814 Less: common stock held in treasury, at cost ) Accumulated other comprehensive income (loss), net of tax ) 2,128 2,488 1,502 ) Retained earnings 196,569 190,764 184,909 179,434 174,522 Total shareholders equity 381,127 378,459 372,467 365,177 365,711 Total liabilities and shareholders' equity $ $ 3,174,080 $ 3,090,090 $ 3,058,247 $ 3,030,997 Bryn Mawr Bank Corporation Supplemental Balance Sheet Information (unaudited) (dollars in thousands) Portfolio Loans and Leases as of December 31, 2016 September 30, 2016 June 30, 2016 March 31, 2016 December 31, 2015 Commercial mortgages $ 1,110,897 $ 1,089,621 $ 1,055,934 $ 1,044,415 $ 964,259 Home equity loans and lines 208,000 206,578 202,989 205,896 209,473 Residential mortgages 413,540 418,408 414,863 412,006 406,404 Construction 141,964 133,269 133,313 119,193 90,421 Total real estate loans 1,874,401 1,847,876 1,807,099 1,781,510 1,670,557 Commercial & Industrial 579,791 565,497 538,684 523,053 524,515 Consumer 25,341 23,717 21,561 21,427 22,129 Leases 55,892 56,267 56,477 52,851 51,787 Total non-real estate loans and leases 661,024 645,481 616,722 597,331 598,431 Total portfolio loans and leases $ 2,535,425 $ 2,493,357 $ 2,423,821 $ 2,378,841 $ 2,268,988 Nonperforming Loans and Leases as of December 31, 2016 June 30, 2016 March 31, 2016 December 31, 2015 September 30, 2015 Commercial mortgages $ 320 $ 139 $ 139 $ 872 $ 829 Home equity loans and lines 2,297 2,827 3,011 1,953 2,027 Residential mortgages 2,661 2,845 2,909 2,923 3,212 Construction - - - 12 34 Total nonperforming real estate loans 5,278 5,811 6,059 5,760 6,102 Commercial & Industrial 2,369 3,960 3,457 3,822 4,133 Consumer 2 2 4 - - Leases 137 110 97 54 9 Total nonperforming non-real estate loans and leases 2,508 4,072 3,558 3,876 4,142 Total nonperforming portfolio loans and leases $ 7,786 $ 9,883 $ 9,617 $ 9,636 $ 10,244 Net Loan and Lease Charge-Offs (Recoveries) for the Three Months Ended December 31, 2016 June 30, 2016 March 31, 2016 December 31, 2015 September 30, 2015 Commercial mortgage $ ) $ (4 ) $ (3 ) $ 107 $ (4 ) Home equity loans and lines 69 375 11 71 561 Residential 28 2 262 ) 239 Construction (1 ) - ) - (1 ) Total net charge-offs (recoveries) of real estate loans 45 373 208 143 795 Commercial & Industrial 1,128 95 ) 25 902 Consumer 42 58 30 20 55 Leases 102 178 60 234 103 Total net charge-offs of non-real estate loans and leases 1,272 331 46 279 1,060 Total net charge-offs $ 1,317 $ 704 $ 254 $ 422 $ 1,855 Bryn Mawr Bank Corporation Supplemental Balance Sheet Information (unaudited) (dollars in thousands) Investment Securities Available for Sale, at Fair Value December 31, 2016 September 30, 2016 June 30, 2016 March 31, 2016 December 31, 2015 U.S. Treasury securities $ 200,097 $ 101 $ 102 $ 102 $ 101 Obligations of the U.S. Government and agencies 82,198 76,598 86,134 96,080 101,495 State & political subdivisions - tax-free 33,005 36,735 39,047 39,502 41,442 State & political subdivisions - taxable 525 529 532 1,093 524 Mortgage-backed securities 185,951 184,919 186,354 183,127 158,689 Collateralized mortgage obligations 48,694 51,344 36,702 29,106 29,799 Other debt securities 1,299 1,450 1,450 1,700 1,691 Bond mutual funds 11,895 11,847 11,774 11,725 11,810 Other investments 3,332 3,387 3,375 3,384 3,415 Total $ 566,996 $ 366,910 $ 365,470 $ 365,819 $ 348,966 Unrealized Gain (Loss) on Investment Securities Available for Sale December 31, 2016 September 30, 2016 June 30, 2016 March 31, 2016 December 31, 2015 U.S. Treasury securities $ 3 $ - $ 1 $ 1 $ - Obligations of the U.S. Government and agencies ) 946 1,183 984 153 State & political subdivisions - tax-free ) 131 240 173 75 State & political subdivisions - taxable 2 5 8 18 (1 ) Mortgage-backed securities ) 3,801 3,958 3,026 1,267 Collateralized mortgage obligations ) 253 496 330 43 Other debt securities (1 ) - - - (9 ) Bond mutual funds ) Other investments 13 34 ) ) ) Total $ ) $ 5,061 $ 5,638 $ 4,146 $ 1,190 Deposits December 31, 2016 September 30, 2016 June 30, 2016 March 31, 2016 December 31, 2015 Interest-bearing deposits: Interest-bearing checking $ 379,424 $ 333,055 $ 333,425 $ 335,240 $ 338,861 Money market 761,657 725,116 718,144 773,637 749,726 Savings 232,193 228,391 217,877 190,477 187,299 Wholesale non-maturity deposits 74,272 64,664 58,690 62,454 67,717 Wholesale time deposits 73,037 99,052 113,274 131,145 53,185 Retail time deposits 322,912 309,584 279,067 207,597 229,253 Total interest-bearing deposits 1,843,495 1,759,862 1,720,477 1,700,550 1,626,041 Noninterest-bearing deposits 736,180 718,015 689,214 643,492 626,684 Total deposits $ 2,579,675 $ 2,477,877 $ 2,409,691 $ 2,344,042 $ 2,252,725 Bryn Mawr Bank Corporation Detailed Income Statements (unaudited) (dollars in thousands, except per share data) For the Three Months Ended For the Twelve Months Ended December 31, 2016 September 30, 2016 June 30, 2016 March 31, 2016 December 31, 2015 December 31, 2016 December 31, 2015 Interest income: Interest and fees on loans and leases $ 28,230 $ 27,931 $ 27,679 $ 26,696 $ 26,080 $ 110,536 $ 102,432 Interest on cash and cash equivalents 53 27 42 46 63 168 409 Interest on investment securities: 1,639 1,556 1,565 1,527 1,623 6,287 5,701 Taxable 1,467 1,373 1,384 1,351 1,402 5,575 5,018 Non-taxable 118 125 126 128 131 497 497 Dividends 54 58 55 48 90 215 186 Total interest income 29,922 29,514 29,286 28,269 27,766 116,991 108,542 Interest expense: Interest on deposits 1,780 1,575 1,402 1,076 1,046 5,833 4,212 Interest on short-term borrowings 22 34 20 17 9 93 48 Interest on FHLB advances and other borrowings 760 818 867 908 912 3,353 3,554 Interest on subordinated notes 370 370 370 366 370 1,476 601 Total interest expense 2,932 2,797 2,659 2,367 2,337 10,755 8,415 Net interest income 26,990 26,717 26,627 25,902 25,429 106,236 100,127 Provision for loan and lease losses (the "Provision") 1,059 1,412 445 1,410 1,777 4,326 4,396 Net interest income after Provision 25,931 25,305 26,182 24,492 23,652 101,910 95,731 Noninterest income: Fees for wealth management services 9,327 9,100 9,431 8,832 8,995 36,690 36,894 Insurance revenue 715 886 845 1,276 842 3,722 3,745 Service charges on deposits 688 688 713 702 742 2,791 2,927 Loan servicing and other fees 411 497 539 492 502 1,939 2,087 Net gain on sale of loans 478 985 896 760 751 3,119 3,022 Net gain (loss) on sale of investment securities available for sale 9 ) ) ) 58 ) 931 Net (loss) gain on sale of other real estate owned - - - ) 33 ) 123 Dividends on FHLB and FRB stocks 309 277 263 214 330 1,063 1,382 Other operating income 1,182 1,487 1,176 1,023 1,415 4,868 4,849 Total noninterest income 13,119 13,892 13,820 13,208 13,668 54,039 55,960 Noninterest expense: Salaries and wages 11,855 11,621 12,197 11,738 11,700 47,411 44,575 Employee benefits 2,207 2,420 2,436 2,485 2,268 9,548 10,205 Loss on pension termination - 17,377 - 17,377 Occupancy and bank premises 2,407 2,349 2,367 2,488 2,474 9,611 10,305 Branch lease termination expense - 929 - 929 Furniture, fixtures and equipment 1,869 1,837 1,895 1,919 2,129 7,520 6,841 Advertising 391 334 372 284 656 1,381 2,102 Amortization of intangible assets 830 888 889 891 937 3,498 3,827 Impairment of intangible assets - 387 - 387 (Recovery) impairment of mortgage servicing rights ("MSRs") ) 29 599 83 ) 131 70 Due diligence, merger-related and merger integration expenses - 1,860 - 6,670 Professional fees 963 937 946 813 1,010 3,659 3,353 Pennsylvania bank shares tax ) 675 640 638 ) 1,749 1,253 Information technology 857 881 875 1,048 874 3,661 3,443 Other operating expenses 4,363 3,506 3,043 2,664 4,413 13,576 14,428 Total noninterest expense 24,958 25,477 26,259 25,051 46,951 101,745 125,765 Income (loss) before income taxes 14,092 13,720 13,743 12,649 ) 54,204 25,926 Income tax expense (benefit) 4,684 4,346 4,810 4,328 ) 18,168 9,172 Net income (loss) $ 9,408 $ 9,374 $ 8,933 $ 8,321 $ ) $ 36,036 $ 16,754 Per share data: Weighted average shares outstanding 16,916,705 16,860,727 16,812,219 16,848,202 17,129,234 16,859,623 17,488,325 Dilutive common shares 247,970 211,631 215,200 35,162 - 177,491 268,246 Adjusted weighted average diluted shares 17,164,675 17,072,358 17,027,419 16,883,364 17,129,234 17,037,114 17,756,571 Basic earnings (loss) per common share $ 0.56 $ 0.56 $ 0.53 $ 0.49 $ ) $ 2.14 $ 0.96 Diluted earnings (loss) per common share $ 0.55 $ 0.55 $ 0.52 $ 0.49 $ ) $ 2.12 $ 0.94 Dividend declared per share $ 0.21 $ 0.21 $ 0.20 $ 0.20 $ 0.20 $ 0.82 $ 0.78 Effective tax rate % Bryn Mawr Bank Corporation Tax-Equivalent Net Interest Margin (unaudited) (dollars in thousands, except per share data) For The Three Months Ended For The Twelve Months Ended December 31, 2016 September 30, 2016 June 30, 2016 March 31, 2016 December 31, 2015 December 31, 2016 December 31, 2015 (dollars in thousands) Average Balance Interest Income/ Expense Average Rates Earned/ Paid Average Balance Interest Income/ Expense Average Rates Earned/ Paid Average Balance Interest Income/ Expense Average Rates Earned/ Paid Average Balance Interest Income/ Expense Average Rates Earned/ Paid Average Balance Interest Income/ Expense Average Rates Earned/ Paid Average Balance Interest Income/ Expense Average Rates Earned/ Paid Average Balance Interest Income/ Expense Average Rates Earned/ Paid Assets: Interest-bearing deposits with other banks $ 55,298 $ 53 % $ 33,532 $ 27 % $ 44,950 $ 42 % $ 39,050 $ 46 % $ 90,832 $ 63 % $ 43,214 $ 168 % $ 184,689 $ 346 % Investment securities - available for sale: Taxable 344,931 1,498 % 329,293 1,423 % 325,893 1,433 % 316,353 1,397 % 307,524 1,432 % 329,161 5,784 % 318,510 3,691 % Tax-exempt 34,985 175 % 37,893 189 % 39,193 187 % 40,658 191 % 43,144 195 % 38,173 742 % 37,871 546 % Total investment securities - available for sale 379,916 1,673 % 367,186 1,612 % 365,086 1,620 % 357,011 1,588 % 350,668 1,627 % 367,334 6,526 % 356,381 4,237 % Investment securities - held to maturity 2,889 7 % 2,907 6 % 2,427 4 % - % 2,060 4 % - - Investment securities - trading 3,853 16 % 3,523 2 % 3,640 2 % 3,946 2 % 3,571 60 % 3,740 2 % 3,985 21 % Loans and leases * 2,517,967 28,354 % 2,476,972 28,032 % 2,412,643 27,761 % 2,308,584 26,778 % 2,247,720 26,158 % 2,429,416 110,925 % 2,131,278 76,548 % Total interest-earning assets 2,959,923 30,103 % 2,884,120 29,679 % 2,828,746 29,429 % 2,708,591 28,414 % 2,692,791 27,908 % 2,845,764 117,625 % 2,676,333 81,152 % Cash and due from banks 16,127 16,228 16,413 16,501 18,005 16,317 17,484 Less: allowance for loan and lease losses ) Other assets 257,676 258,928 262,065 264,295 264,321 260,728 257,896 Total assets $ 3,215,868 $ 3,142,019 $ 3,089,953 $ 2,973,148 $ 2,959,011 $ 3,105,650 $ 2,936,953 Liabilities: Interest-bearing deposits: Savings, NOW and market rate deposits $ 1,328,577 $ 686 % $ 1,286,404 $ 641 % $ 1,273,964 $ 589 % $ 1,279,630 $ 569 % $ 1,260,575 $ 565 % $ 1,292,228 $ 2,485 % $ 1,245,857 $ 1,753 % Wholesale deposits 156,541 319 % 164,706 327 % 196,517 361 % 137,201 233 % 119,394 186 % 163,724 1,240 % 134,607 586 % Retail time deposits 324,158 775 % 278,579 607 % 246,771 452 % 216,820 274 % 231,605 295 % 266,772 2,108 % 264,168 827 % Total interest-bearing deposits 1,809,276 1,780 % 1,729,689 1,575 % 1,717,252 1,402 % 1,633,651 1,076 % 1,611,574 1,046 % 1,722,724 5,833 % 1,644,632 3,166 % Borrowings: Short-term borrowings 40,629 22 % 40,966 34 % 32,328 20 % 34,158 17 % 26,092 9 % 37,041 93 % 39,352 39 % Long-term FHLB advances and other borrowings 198,454 760 % 218,920 818 % 236,248 867 % 250,015 908 % 254,880 912 % 225,815 3,353 % 254,810 2,642 % Subordinated notes 29,523 370 % 29,509 370 % 29,496 370 % 29,482 366 % 29,471 370 % 29,503 1,476 % 6,130 231 % Total borrowings 268,606 1,152 % 289,395 1,222 % 298,072 1,257 % 313,655 1,291 % 310,443 1,291 % 292,359 4,922 % 300,292 2,912 % Total interest-bearing liabilities 2,077,882 2,932 % 2,019,084 2,797 % 2,015,324 2,659 % 1,947,306 2,367 % 1,922,017 2,337 % 2,015,083 10,755 % 1,944,924 6,078 % Noninterest-bearing deposits 724,465 716,581 675,710 631,047 634,969 687,134 580,356 Other liabilities 35,478 33,400 32,804 33,923 36,665 33,904 35,978 Total noninterest-bearing liabilities 759,944 749,981 708,514 664,970 671,634 721,038 616,334 Total liabilities 2,837,826 2,769,065 2,723,838 2,612,276 2,593,651 2,736,121 2,561,258 Shareholders' equity 378,043 372,954 366,115 360,872 365,360 369,529 375,695 Total liabilities and shareholders' equity $ 3,215,868 $ 3,142,019 $ 3,089,953 $ 2,973,148 $ 2,959,011 $ 3,105,650 $ 2,936,953 Interest income to earning assets % Net interest spread % Effect of noninterest-bearing sources % Tax-equivalent net interest margin $ 27,171 % $ 26,882 % $ 26,770 % $ 26,047 % $ 25,571 % $ 106,870 % $ 75,074 % Tax-equivalent adjustment $ 181 % $ 165 % $ 143 % $ 145 % $ 142 % $ 634 % $ 376 % Supplemental Information Regarding Accretion of Fair Value Marks Interest Income (Expense) Effect Effect on Yield or Rate Interest Income (Expense) Effect Effect on Yield or Rate Interest Income (Expense) Effect Effect on Yield or Rate Interest Income (Expense) Effect Effect on Yield or Rate Interest Income (Expense) Effect Effect on Yield or Rate Interest Income (Expense) Effect Effect on Yield or Rate Interest Income (Expense) Effect Effect on Yield or Rate Loans and leases $ 742 % $ 578 % $ 1,076 % $ 953 % $ 707 % $ 3,349 % $ 3,136 % Retail time deposits ) -0.02 % ) -0.04 % ) -0.10 % ) -0.20 % ) -0.21 % ) -0.08 % ) -0.24 % Short-term borrowings - % - % - % ) -0.14 % ) -0.53 % ) -0.03 % ) -0.26 % Long-term FHLB advances and other borrowings ) -0.06 % ) -0.05 % ) -0.05 % ) -0.05 % ) -0.05 % ) -0.05 % ) -0.04 % Net interest income from fair value marks $ 791 $ 637 $ 1,167 $ 1,105 $ 895 $ 3,700 $ 3,974 Purchase accounting effect on tax-equivalent margin % * Average loans and leases include portfolio loans and leases, and loans held for sale. Non-accrual loans are also included in the average loan and leases balances. Bryn Mawr Bank Corporation Appendix - Non-GAAP to GAAP Reconciliations and Calculation of Non-GAAP Performance Measures (unaudited) (dollars in thousands, except per share data) Statement on Non-GAAP Measures: The Corporation believes the presentation of the following non-GAAP financial measures provides useful supplemental information that is essential to an investor’s proper understanding of the results of operations and financial condition of the Corporation. Management uses non-GAAP financial measures in its analysis of the Corporation’s performance. These non-GAAP measures should not be viewed as substitutes for the financial measures determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. As of or For the Three Months Ended As of or For the Twelve Months Ended December 31, 2016 September 30, 2016 June 30, 2016 March 31, 2016 December 31, 2015 December 31, 2016 December 31, 2015 Reconciliation of Net Income to Net Income (core): Net income (loss) (a GAAP measure) $ 9,408 $ 9,374 $ 8,933 $ 8,321 $ ) $ 36,036 $ 16,754 Less : Tax-effected non-core noninterest income: Loss (gain) on sale of investment securities available for sale (6 ) 18 28 10 ) 50 ) Add : Tax-effected non-core noninterest expense items: Loss on pension termination - 11,295 - 11,295 Severance expense (Salaries and wages) - 142 - 265 Branch lease termination expense - 604 - 604 Debt and swap prepayment penalty (Other operating expenses) - 397 - 735 Impairment of intangible assets - 252 - 252 Due diligence, merger-related and merger integration expenses - 1,209 - 4,336 Net income (core) (a non-GAAP measure) $ 9,402 $ 9,392 $ 8,961 $ 8,331 $ 7,506 $ 36,086 $ 33,636 Calculation of Basic and Diluted Earnings per Common Share (core): Weighted average common shares outstanding 16,916,705 16,860,727 16,812,219 16,848,202 17,129,234 16,859,623 17,488,328 Dilutive common shares 247,970 211,631 215,200 35,162 112,783 177,491 268,246 Adjusted weighted average diluted shares 17,164,675 17,072,358 17,027,419 16,883,364 17,242,017 17,037,114 17,756,574 Basic earnings per common share (core) (a non-GAAP measure) $ 0.56 $ 0.56 $ 0.53 $ 0.49 $ 0.44 $ 2.14 $ 1.92 Diluted earnings per common share (core) (a non-GAAP measure) $ 0.55 $ 0.55 $ 0.53 $ 0.49 $ 0.44 $ 2.12 $ 1.89 Calculation of Return on Average Tangible Equity: Net income (loss) $ 9,408 $ 9,374 $ 8,933 $ 8,321 $ ) $ 36,036 $ 16,754 Add : Tax-effected amortization and impairment of intangible assets 540 577 578 579 861 2,274 2,739 Net tangible income ( numerator ) $ 9,948 $ 9,951 $ 9,511 $ 8,900 $ ) $ 38,310 $ 19,493 Average shareholders' equity $ 378,043 $ 372,954 $ 366,115 $ 360,872 $ 365,360 $ 369,529 $ 373,088 Less : Average goodwill and intangible assets ) Net average tangible equity ( denominator ) $ 252,429 $ 246,449 $ 238,713 $ 232,576 $ 236,068 $ 242,579 $ 244,907 Return on tangible equity (a non-GAAP measure) % -9.23 % % % Calculation of Tangible Equity Ratio: Total shareholders' equity $ 381,127 $ 378,459 $ 372,467 $ 365,177 $ 365,711 Less : Goodwill and intangible assets ) Net tangible equity ( numerator ) $ 255,957 $ 252,459 $ 245,579 $ 237,400 $ 237,043 Total assets $ $ 3,174,080 $ 3,090,090 $ 3,058,247 $ 3,030,997 Less : Goodwill and intangible assets ) Tangible assets ( denominator ) $ $ 3,048,080 $ 2,963,202 $ 2,930,470 $ 2,902,329 Tangible equity ratio % Bryn Mawr Bank Corporation Appendix - Non-GAAP to GAAP Reconciliations and Calculation of Non-GAAP Performance Measures (unaudited) (dollars in thousands, except per share data) Statement on Non-GAAP Measures: The Corporation believes the presentation of the following non-GAAP financial measures provides useful supplemental information that is essential to an investor’s proper understanding of the results of operations and financial condition of the Corporation. Management uses non-GAAP financial measures in its analysis of the Corporation’s performance. These non-GAAP measures should not be viewed as substitutes for the financial measures determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. As of or For the Three Months Ended As of or For the Twelve Months Ended December 31, 2016 September 30, 2016 June 30, 2016 March 31, 2016 December 31, 2015 December 31, 2016 December 31, 2015 Calculation of Efficiency Ratio: Noninterest expense $ 24,958 $ 25,477 $ 26,259 $ 25,051 $ 46,951 $ 101,745 $ 125,765 Less : certain noninterest expense items*: Loss on pension termination - ) - ) Severance expense (Salaries and wages) - ) - ) Branch lease termination expense - ) - ) Debt and swap prepayment penalty (Other operating expenses) - ) - ) Amortization of intangibles ) Impairment of intangible assets - ) - ) Due diligence, merger-related and merger integration expenses - ) - ) Noninterest expense (adjusted) ( numerator ) $ 24,128 $ 24,589 $ 25,370 $ 24,160 $ 24,631 $ 98,247 $ 95,035 Noninterest income $ 13,119 $ 13,892 $ 13,820 $ 13,208 $ 13,668 $ 54,039 $ 55,960 Less : non-core noninterest income items: Loss (gain) on sale of investment securities available for sale (9 ) 28 43 15 ) 77 ) Noninterest income (core) $ 13,110 $ 13,920 $ 13,863 $ 13,223 $ 13,610 $ 54,116 $ 55,029 Net interest income 26,990 26,717 26,627 25,902 25,429 106,236 100,127 Noninterest income (core) and net interest income ( denominator ) $ 40,100 $ 40,637 $ 40,490 $ 39,125 $ 39,039 $ 160,352 $ 155,156 Efficiency ratio % * In calculating the Corporation's efficiency ratio, which is used by Management to identify the cost of generating each dollar of core revenue, certain non-core income and expense items as well as the amortization of intangible assets, are excluded. Supplemental Loan and Allowance Information Used to Calculate Non-GAAP Measures Total Allowance $ 17,486 $ 17,744 $ 17,036 $ 16,845 $ 15,857 less: Allowance on acquired loans 28 28 28 28 - Allowance on originated loans and leases $ 17,458 $ 17,716 $ 17,008 $ 16,817 $ 15,857 Total Allowance $ 17,486 $ 17,744 $ 17,036 $ 16,845 $ 15,857 Loan mark on acquired loans 12,286 13,391 14,566 15,930 17,108 Total Allowance + Loan mark $ 29,772 $ 31,135 $ 31,602 $ 32,775 $ 32,965 Total Portfolio loans and leases $ 2,535,425 $ 2,493,357 $ 2,423,821 $ 2,378,841 $ 2,268,988 less: Originated loans and leases 2,240,988 2,176,549 2,090,070 2,015,683 1,883,869 Net acquired loans $ 294,437 $ 316,808 $ 333,751 $ 363,158 $ 385,119 add: Loan mark on acquired loans 12,286 13,391 14,566 15,930 17,108 Gross acquired loans (excludes loan mark) $ 306,723 $ 330,199 $ 348,317 $ 379,088 $ 402,227 Originated loans and leases 2,240,988 2,176,549 2,090,070 2,015,683 1,883,869 Total Gross portfolio loans and leases $ 2,547,711 $ 2,506,748 $ 2,438,387 $ 2,394,771 $ 2,286,096
